DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28th 2021 has been entered.
 
	Claims Status:
	Claims 1-9, 11-18 and 20 are pending.
	Claims 1, 7-8, 11 and 17-18 are amended.
	Claims 10 and 19 are cancelled.
	Claim 1-9, 11-18 and 20 are examined as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "control" in line 18.  There is insufficient antecedent basis for this limitation in the claim, and also, it is unclear that the “control” is related to or same as limitation of “control board” in line 7, clarification is required.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable by Zhang et al. (US20170320157A1 previously cited), in view of Thomas (US20110011842A1 previously cited).
Regarding claim 1, Zhang discloses a portable welding system (refer to ZHANG disclosed prior art of AC-DC argon arc welding machine in Fig.1, and Paragraph 0002) comprising: 
A power input configured to receive mains power (refer as “input and main power section” on Zhang figures annotated below); 
a rectifier (refer as “rectifying and filtering” on Zhang figures annotated below) connected to the input and configured to the power output a rectified voltage; 
a first full bridge converter (refer as “first inverting” on Zhang figures annotated below), in communication with the rectifier (refer as “rectifying and filtering” on Zhang figures annotated below)  that convert the rectified voltage (after the “rectifying and filtering”) to a first AC voltage (after the “first inverting”); 
a main transformer (refer as “transformer” on Zhang figures annotated below) configured to transform the first AC voltage (from the “first inverting”)to a second AC voltage (after the “transformer”); 
refer as “rectifying” on Zhang figures annotated below), in communication with a secondary of the main transformer (refer as “transformer” on Zhang figures annotated below), configured to rectify the second AC voltage (from “transformer”) and output a DC welding current (after the “rectifying”); and 
an AC unit (refer as “second inverting” on Zhang figures), comprising a second full bridge converter (refer as the “secondary full-bridge inverter” on Zhang figures annotated below), configured to receive an output of the output rectifier (refer as “rectifying” on Zhang figures annotated below), and selectively output at least one of the DC welding current or an AC welding current [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”], 
wherein the DC welding current, when output, passes through at least one electronic switch (refer as “switch” in annotated Zhang figures below) of the second full bridge converter (refer as the “secondary full-bridge inverter” on Zhang figures annotated below), and a polarity of the DC welding current (inherently a DC welding current has a polarity, refer to Zhang Par.0002 for “DC welding current”), when output, is selectable via control of the least one electronic switch (refer as “switch” in annotated Zhang figures below)  of the second full bridge converter (refer as the “secondary full-bridge inverter” on Zhang figures annotated below).

    PNG
    media_image1.png
    512
    582
    media_image1.png
    Greyscale

	However, Zhang does not disclose a display configured to display a graphical user interface, and input received via the graphical user interface; a control board that supplies first and second pulse wave modulated (PWM) signals to the first full bridge converter and that control switches that convert the rectified voltage to the first AC voltage; 
	Thomas discloses a display configured to display a graphical user interface, and input received via the graphical user interface [refer to Par.0018 cited: “The second PWM controller 108 senses the output current and regulates the loop. The desired current setting comes from 114 which can be a potentiometer or a digital source or a computer interfaced source”]; 
	a control board (#110) that supplies first (from #110 to #102) and second (from #102 to #104) pulse wave modulated (PWM) signals to the first full bridge converter (full bridge inverter #226) and that control switches (#240) that convert the rectified voltage to the first AC voltage (#210); 

    PNG
    media_image2.png
    349
    590
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    590
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang’s system to include a There are two PWM controllers in the proposed system. The first PWM controller 110 runs almost at maximum duty cycle to decrease the switching losses in the IGBT's. The control scheme may use UCC3895 phase shift modulator chip made by Texas Instruments. The second PWM controller 108 senses the output current and regulates the loop”]

	Regarding claim 2, the modification of Zhang and Thomas discloses substantially all features set forth in claim 1, Zhang further discloses wherein the DC welding current is configured for a DC welding process (refer to Zhang title: “Welding source and AC-DC Argon arc welding”) and [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”].

Regarding claim 3, the modification of Zhang and Thomas discloses substantially all features set forth in claim 2, Zhang further discloses wherein the DC welding process is a metal inert gas (MIG) welding process(refer to Zhang title: “Welding source and AC-DC Argon arc welding”) and [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”].

	Regarding claim 4, the modification of Zhang and Thomas discloses substantially all features set forth in claim 1, Zhang further discloses wherein the AC welding current is configured for an AC welding process(refer to Zhang title: “Welding source and AC-DC Argon arc welding”) and [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”].

	Regarding claim 5, the modification of Zhang and Thomas discloses substantially all features set forth in claim 4, Zhang further discloses wherein the AC welding process is an AC tungsten inert gas (TIG) welding process(refer to Zhang title: “Welding source and AC-DC Argon arc welding”) and [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”].

	Regarding claim 11, Zhang discloses a method (refer to ZHANG disclosed prior art of AC-DC argon arc welding machine in Fig.1, and Paragraph 0002) comprising: 
	receiving mains power(refer as “input and main power section” on Zhang figures annotated below); 
	rectifying the mains power to generate a rectified voltage (refer as “rectifying and filtering” on Zhang figures annotated below); 
	converting the rectified voltage to a first AC voltage (refer as “first inverting” on Zhang figures annotated below); 
	transforming the first AC voltage to a second AC voltage (refer as “transformer” on Zhang figures annotated below);  
	rectifying the second AC voltage to generate a DC welding current (refer as “rectifying” on Zhang figures annotated below); and 
	selectively outputting the DC welding current or an AC welding current [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”]; 
wherein the DC welding current, when output, passes through at least one electronic switching device (refer as “switch” in annotated Zhang figures below) of a full bridge converter (refer as the “secondary full-bridge inverter” on Zhang figures annotated below) that generates the AC welding current from the DC welding current, and a polarity of the DC welding current (inherently a DC welding current has a polarity, refer to Zhang Par.0002 for “DC welding current”), when output, is selectable via control of the least one electronic switch (refer as “switch” in annotated Zhang figures below)  of the second full bridge converter (refer as the “secondary full-bridge inverter” on Zhang figures annotated below).

    PNG
    media_image1.png
    512
    582
    media_image1.png
    Greyscale

Zhang does not disclose transforming the first AC voltage to a second AC voltage based on first and second pulse wave modulated (PWM) signals supplied by a control board; selectively outputting the DC welding current or an AC welding current according to user input received via a graphical user interface.
	Thomas discloses selectively outputting the DC welding current or an AC welding current according to user input received via a graphical user interface [refer to Par.0018 cited: “The second PWM controller 108 senses the output current and regulates the loop. The desired current setting comes from 114 which can be a potentiometer or a digital source or a computer interfaced source”]; 
	transforming the first AC voltage (#210) to a second AC voltage (#212) based on first (from #110 to #102) and second (from #102 to #104) pulse wave modulated (PWM) signals supplied by a control board (#110);

    PNG
    media_image2.png
    349
    590
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    590
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang’s method to include selectively outputting the DC welding current or an AC welding current according to user input received via a graphical user interface; transforming the first AC voltage to a second AC voltage based on first and second pulse wave modulated (PWM) signals supplied by a control board; wherein a frequency and a duty cycle of the AC welding current, when output, is controlled by a single PWM signal supplied by a control board that also supplies PWM signals to convert the rectified voltage to the first AC voltage, as taught by Thomas, in order to provide a maximum duty cycle to decrease the switching losses and sense the output current and regulate the loop [refer to Thomas Par.0018 cited: “There are two PWM controllers in the proposed system. The first PWM controller 110 runs almost at maximum duty cycle to decrease the switching losses in the IGBT's. The control scheme may use UCC3895 phase shift modulator chip made by Texas Instruments. The second PWM controller 108 senses the output current and regulates the loop”].

	Regarding claim 12, the modification of Zhang and Thomas discloses substantially all features set forth in claim 11, Zhang further discloses wherein the DC welding current is configured for a DC welding process (refer to Zhang title: “Welding source and AC-DC Argon arc welding”) and [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”].

	Regarding claim 13, the modification of Zhang and Thomas discloses substantially all features set forth in claim 12, Zhang further discloses wherein the DC welding process is a metal inert gas (MIG) welding process(refer to Zhang title: “Welding source and AC-DC Argon arc welding”) and [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”].

Regarding claim 14, the modification of Zhang and Thomas discloses substantially all features set forth in claim 11, Zhang further discloses wherein the AC welding current is configured for an AC welding process(refer to Zhang title: “Welding source and AC-DC Argon arc welding”) and [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”].

	Regarding claim 15, the modification of Zhang and Thomas discloses substantially all features set forth in claim 14,  Zhang further discloses wherein the AC welding process is an AC tungsten inert gas (TIG) welding process(refer to Zhang title: “Welding source and AC-DC Argon arc welding”) and [refer to Zhang Par.0002 cited: “a two-stage inverter circuit structure is usually used in an AC (Alternating current)-DC (Direct Current) argon arc welding machine in the market, as shown in FIG. 1, a square wave AC with low voltage and high frequency is outputted after a voltage signal of the grid is rectified and filtered, is firstly inverted, and then is decreased through a high frequency transformer; and then a DC or an AC welding current having a lower frequency is outputted”].

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Zhang et al. (US20170320157A1 previously cited), in view of Thomas (US20110011842A1 previously cited), further in view of Peters (US20080011727 previously cited).
	Regarding claim 6, the modification of Zhang and Thomas discloses substantially all features set forth in claim 1, Zhang and Thomas does not disclose wherein a wire feeder is automatically engaged according to input received via the graphical user interface.
	Peters discloses wherein a wire feeder is automatically engaged according to input received via the graphical user interface (refer to Peters Fig. 1B shown below) and [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].

    PNG
    media_image4.png
    789
    565
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s system to include wherein a wire feeder is automatically engaged according to input received via the graphical user interface, as taught by Peters, in order to provide a faster welding process and welding that require long and continuous distance [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].

	Regarding claim 7, the modification of Zhang and Thomas discloses substantially all features set forth in claim 1, Zhang further discloses wherein a polarity of DC welding current, when output from of the portable welding system select based on AC welding current or DC welding current.
	However, Zhang and Thomas does not disclose it is automatically selected according to input received via the graphical user interface or manual switch.
	Peters discloses automatically selected according to input received via the graphical user interface or manual switch [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s system to include the use of graphical user interface or manual switch to provide input, as taught by Peters, in order to provide the control and interaction of the machine with a user [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].
	
	Regarding claim 8, the modification of Zhang and Thomas discloses substantially all features set forth in claim 1, Zhang further discloses a polarity of the DC welding current output, of the portable welding system. (refer as “polarity of welding cable in ZHANG Fig.2 annotated above in claim 1).
	However, Zhang and Thomas does not disclose is selectable via a manual switch.
Peters discloses is selectable via a manual switch [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s system to include the use of graphical user interface or manual switch to provide input, as taught by Peters, in order to provide the control and interaction of the machine with a user [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].

	Regarding claim 16, the modification of Zhang and Thomas discloses substantially all features set forth in claim 11, Zhang and Thomas do not disclose wherein a wire feeder is automatically engaged according to input received via the graphical user interface.
	Peters discloses wherein a wire feeder is automatically engaged according to input received via the graphical user interface (refer to Peters Fig. 1B) and [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s method to include a wire feeder is automatically engaged according to input received via the graphical user interface, as taught by Peters, in order to provide a faster welding process and welding that require long and continuous distance(refer to Peters Fig. 1B) and [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].

	Regarding claim 17, the modification of Zhang and Thomas discloses substantially all features set forth in claim 11, Zhang further discloses a polarity of the DC welding current output (refer to ZHANG Fig.1 and 2 annotated above in claim 11).
	However, Zhang and Thomas does not disclose automatically selected configuring a polarity of welding cables according to input received via the graphical user interface.
Peters discloses automatically selected configuring a polarity of welding cables according to input received via the graphical user interface. [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s method with the use of graphical user interface or manual switch to provide input, as taught by Peters, in order to provide the control and interaction of the machine with a user [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].

	Regarding claim 18, the modification of Zhang and Thomas discloses substantially all features set forth in claim 11, Zhang further discloses the polarity of the DC welding current out (refer to ZHANG Fig.1 and 2 annotated above in claim 11).
	However, Zhang and Thomas does not disclose selecting a polarity of welding cables via a manual switch.
	Peters discloses selecting a polarity of welding cables via a manual switch. [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s method with the use of graphical user interface or manual switch to provide input, as taught by Peters, in order to provide the control and interaction of the machine with a user [refer to Peters paragraph 0054 cited: “The system controller 10 may provide other control functions in the welding system 2, such as data acquisition, monitoring, etc., in addition to the workpoint allocation and synchronization functions, and may provide various interface apparatus for interaction with a user (e.g., a user interface with one or more value adjustment apparatus such as knobs 18, switches, etc., and information rendering devices, such as graphical or numeric displays, audible annunciators, etc.), and or for direct or indirect interconnection to or with other devices in a distributed system, including but not limited to operative connection for communications and/or signal or value exchange with the machines 20 or other welding equipment forming a part of the system 2, and/or with external devices, such as through network connections, etc., whether for exchanging signals and/or communications messaging, including wire based and wireless operative couplings”].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Zhang et al. (US20170320157A1 previously cited), in view of Thomas (US2011/0011842A1 previously cited), further in view of Henry (US20190030634A1 previously cited) and further in view of Elsherbini et al. (US20140264732A1 previously cited).
	Regarding claim 9, the modification of Zhang and Thomas discloses substantially all features set forth in claim 1, Zhang and Thomas does not disclose a main output inductor in communication with the secondary of the main transformer; and a high 
	Henry discloses a main output inductor (output inductor #424) in communication with the secondary of the main transformer (secondary winding #406 or #408); and a high frequency starting inductor (coupling coil #426) connected in series with a welding cable (electrode #420)(refer to the Henry figure shown below).

    PNG
    media_image5.png
    378
    518
    media_image5.png
    Greyscale

	Elsherbini discloses magnetic materials of the main output inductor and the high frequency starting inductor are combined (refer to Elsherbini Fig. 6 show below) and [refer to Elsherbini Par.0039 cited: “a scanning electron microscope (SEM) image 600 of a top angled view of a slotted inductor structure, in accordance with an embodiment of the present invention. Referring to image 600, more than one slotted inductor may share the same magnetic material (shown here in the form of a magnetic dome) and, possibly, ground electrode, such as inductors #1 and #2 which share a ground electrode and a magnetic material portion. Also seen is the top of magnetic dome”].

    PNG
    media_image6.png
    393
    541
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s method with a main output inductor in communication with the secondary of the main transformer; and a high frequency starting inductor connected in series with a welding cable, wherein magnetic materials of the main output inductor and the high frequency starting inductor are combined, as taught by Henry, in order to provide during the reverse power transfer operation, energy is being transferred from the output circuit at the secondary side of the transformer, and the output current decreases [refer to Henry Paragraph 0054 cited: “energy is being transferred from the output circuit at the secondary side of the transformer 402, and the output current decreases. The voltage applied to the output circuit inductance (e.g., from the output terminal 416 to the electrode 420, across the output inductor 424 and a coupling coil 426 is V.sub.arc+V (e.g., the inverter voltage), where Varc is the arc voltage between the electrode 420 and the workpiece 418, and V is the voltage across the primary winding 404 of the transformer 402. The secondary windings 406 and 408 also have the voltage V as illustrated in FIG. 10. Without the reverse power transfer operation mode, the voltage applied to the output circuit inductance is V.sub.arc.”].
	It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s system with magnetic materials of the main output inductor and the high frequency starting inductor are combined, as taught by Elsherbini, in order to provide space, weight, and manufacturing cost saving of the machine, it also increase the machine part density such that it can reduce the total machine sizes[refer to Elsherbini Par.0039 cited: “a scanning electron microscope (SEM) image 600 of a top angled view of a slotted inductor structure, in accordance with an embodiment of the present invention. Referring to image 600, more than one slotted inductor may share the same magnetic material (shown here in the form of a magnetic dome) and, possibly, ground electrode, such as inductors #1 and #2 which share a ground electrode and a magnetic material portion. Also seen is the top of magnetic dome”].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20170320157A1 previously cited), in view of Thomas (US2011/0011842A1 previously cited) and further in view of Yamada et al. (US20160087547A1 previously cited). 
	Regarding claim 20, the modification of Zhang and Thomas discloses substantially all features set forth in claim 11, Zhang and Thomas does not disclose sensing a voltage range of the rectified voltage. 
	Yamada discloses sensing a voltage range of the rectified voltage [refer to Yamada paragraph 0022 cited: “The bus current detector 8 detects a bus current (Idc) which is a current flowing from the rectifier 2 to a load (not illustrated) and flowing from the load to the rectifier 2, and outputs the detected bus current to the switching controller 10. The bus voltage detector 9 detects a bus voltage (Vo) as voltage obtained by smoothing the output voltage of the chopper circuit units 3a and 3b through a smoothing capacitor 7, and outputs the detected bus voltage to the switching controller 10. The switching controller 10 is a control unit which generates a drive pulse which operates the switching elements 5a and 5b, based on the output signals of the bus current detector 8 and the bus voltage detector 9. The rectified voltage detector 11 detects the rectified voltage (Vds) rectified by the rectifier 2, and outputs the rectified voltage to the switching controller 10”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s method with sensing a voltage range of the rectified voltage, as taught by Yamada, in order to provide the information for user to determine how to interact with the control [refer to Yamada paragraph 0022 cited: “The bus current detector 8 detects a bus current (Idc) which is a current flowing from the rectifier 2 to a load (not illustrated) and flowing from the load to the rectifier 2, and outputs the detected bus current to the switching controller 10. The bus voltage detector 9 detects a bus voltage (Vo) as voltage obtained by smoothing the output voltage of the chopper circuit units 3a and 3b through a smoothing capacitor 7, and outputs the detected bus voltage to the switching controller 10. The switching controller 10 is a control unit which generates a drive pulse which operates the switching elements 5a and 5b, based on the output signals of the bus current detector 8 and the bus voltage detector 9. The rectified voltage detector 11 detects the rectified voltage (Vds) rectified by the rectifier 2, and outputs the rectified voltage to the switching controller 10”].

Response to Arguments
	Applicant's arguments filed April 28th 2021 have been fully considered but they are not persuasive as the following reasons:
	Applicant’s argument: “…The claimed embodiments are directed to a multi-process welding and cutting machine that is arranged to provide both DC and AC welding current outputs. In order to provide such functionality, two separate full bridge converters (also known as inverters) 130, 215 are provided. When DC welding current is provided, that welding current passes via at least one of the switches of the (second) full bridge converter that generates the AC welding current. 
	Additionally, the multi-process welding and cutting machine can be configured, when supplying DC welding current, to choose the polarity of the output (e.g., electrode positive, or electrode negative). In accordance with an embodiment, polarity selection is performed by the second of the two full bridge converters. As explained in paragraph [0032], "FIG. 4 shows how switches 6 in a full bridge converter...may be configured to provide DC electrode positive or DC electrode negative modes of operation in AC TIG unit 200." 
This feature is now clearly recited by, e.g., independent claim 1: 
	wherein the DC welding current, when output, passes through at least one electronic switch of the second full bridge converter, and a polarity of the DC welding current, when output, is selectable via control of the at least one electronic switch of the second full bridge converter. 
	Peters was cited for the feature of automatically selecting a polarity of welding cables "according to input received via the graphical user interface," as recited by original claim 7. This feature is now clearly recited by, e.g., independent claim 1: 
	wherein the DC welding current, when output, passes through at least one electronic switch of the second full bridge converter, and a polarity of the DC welding current, when output, is selectable via control of the at least one electronic switch of the second full bridge converter. …” Remark Page 1-2.
	Examiner’s response: The applicant’s argument above are not persuasive because: 
	It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim only recited: “…wherein the DC welding current, when output, passes through at least one electronic switch of the second full bridge converter, and a polarity of the DC welding current, when output, is selectable via control of the at least one electronic switch of the second full bridge converter…”, there is no recitation of “electrode positive or negative” or “automatically selecting” in claim 1, it merely citing “a polarity of the DC welding current”, such that as long as the prior art discloses a DC welding current and such DC welding current is inherently has “a polarity of the DC welding current”, and for the limitation “is selectable via control of the at least one electronic switch of the second full bridge convertor”, prior art has disclosed “at least one electronic switch of the second full bridge convertor”, and there is no other limitation in the rejected claim to clarify what or how “via control”, any type of control even a basic on/off switch can fulfill such limitation “selectable via control”, therefore the prior art “switches” also fulfill such limitation too.
	For applicant attempted to bring forth claim 7 "according to input received via the graphical user interface" as limitation that further indicate “automatically selecting”, Examiner input” and what/how such “selecting” would be distinct from prior art’s input and selecting. Doing so would better clarify the improvement of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761